Citation Nr: 1342565	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  97-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from November 7, 1996.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty in the United States Navy from November 1993 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD, and assigned an initial evaluation of 10 percent, effective February 17, 1996.  In a June 2000 decision, the Board granted a 30 percent rating for PTSD prior to June 11, 1999 and denied an initial staged rating in excess of 10 percent for PTSD from June 11, 1999.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2001, the Court granted the Secretary's motion and vacated the Board's decision. 

In a decision dated in June 2002, in pertinent part, the Board denied an initial rating in excess of 30 percent for PTSD prior to June 11, 1999 and an initial rating in excess of 10 percent for PTSD from June 11, 1999.  The Veteran appealed that decision to the Court as well.  In June 2003, the Court issued another Order, which granted a joint motion of the parties, dated that same month, to vacate and remand the Board's June 2002 decision.  Pursuant to the June 2003 Joint Motion and Court Order, the Board remanded the Veteran's claim on appeal in June 2004 to the RO. 

In a September 2002 rating decision, the RO had granted a temporary total evaluation pursuant to 38 C.F.R. § 4.29, based on a period of VA hospitalization for PTSD, for the period from February 22, 1996, through June 30, 1996. 

In a January 2005 supplemental statement of the case/rating decision, the RO increased the Veteran's initial rating for PTSD from 10 to 30 percent, effective June 11, 1999.

In a June 2005 decision, the Board granted an initial rating of 50 percent prior to November 7, 1996, and denied an initial rating in excess of 30 percent for the period from November 7, 1996, forward. 

In a rating decision dated in November 2005, the RO implemented the June 2005 Board decision and assigned ratings for service-connected PTSD of 50 percent from February 17, 1996; a temporary total rating of 100 percent based on a period of hospitalization for service-connected PTSD from February 22, 1996, through June 30, 1996; a rating of 50 percent from July 1, 1996, through November 6, 1996; and a rating of 30 percent from November 7, 1996. 

In a September 2007 memorandum decision, the Court vacated the Board's June 2005 decision.  The appellant's claims were remanded by the Board in July 2008.  In a March 2009 rating decision, the RO in Huntington, West Virginia extended the temporary total evaluation assigned under 38 C.F.R. § 4.29 from February 22, 1996 through September 30, 1996.  The 50 percent evaluation was continued from February 17, 1996 through February 21, 1996, and from October 1, 1996 through November 6, 1996.  The 30 percent evaluation was continued from November 7, 1996. 

In a March 2010 decision, the Board, in pertinent part, granted a staged initial evaluation of 100 percent for PTSD from February 17, 1996, through February 21, 1996; denied a staged initial evaluation in excess of 50 percent for PTSD from October 1, 1996, through November 6, 1996; and denied a staged initial evaluation in excess of 30 percent for PTSD from November 7, 1996.  The Veteran appealed the issue of entitlement to a staged initial evaluation in excess of 30 percent for PTSD from November 7, 1996, to the Court.  In September 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  

In April 2012, the Board remanded this case to the RO for a current VA evaluation of the Veteran's PTSD, to include a description of the Veteran's current affect, and to obtain any treatment records dated after September 2008.  Evidence on file indicates that the Veteran failed without explanation to appear for a VA examination scheduled in June 2012.  



Because the treatment reports dated after September 2008 were not added to the record in response to the April 2012 remand, the Board remanded this case again in September 2013 to obtain, and associate with the record, these treatment records and to attempt to provide the Veteran with a current evaluation of his PTSD.  VA treatment reports dated from September 2008 to May 2013 were subsequently added to the record and the Veteran was notified that a psychiatric examination was scheduled for April 2013.  The Veteran failed to appear for the April 2013 examination without explanation.

Because treatment records beginning in September 2008 have been added to the record and an attempt was made to provide the Veteran with a current VA psychiatric evaluation, there has been substantial compliance with the September 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran provided testimony at a May 1998 hearing before a Hearing Officer at the RO, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Since November 7, 1996, the Veteran's PTSD is manifested by complaints of depression, nightmares, sleep disturbance, flashbacks, feelings of suspicion, anxiety, and difficulty with interpersonal relations. 

2.  Since November 7, 1996, the evidence does not show functional impairment comparable to considerable impairment of the ability to establish or maintain effective or favorable relationships with people, or that, by reason of psychoneurotic symptoms, his reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment; the evidence also does not show functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to his psychiatric symptoms.


CONCLUSION OF LAW

From November 7, 1996, the criteria for entitlement to a staged initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case. 

Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Notice 

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA]. 

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal. 

Because the April 1997 rating decision on appeal granted the Veteran's claim for service connection for PTSD, such claim is now substantiated.  His filing of a notice of disagreement as to the April 1997 initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. 
§ 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as will be discussed below. 

The July 1997 statement of the case (SOC), and a September 1999 supplemental statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue. 

The Board also observes that the Veteran was informed of the evidentiary requirements for an increased rating in a letter from the RO dated July 17, 2004, including a request for evidence that the service-connected disability had gotten worse.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  In addition, the Veteran was provided with the relevant Diagnostic Codes in an April 13, 2009 letter from the Huntington RO. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the VA has obtained the Veteran's service treatment records and VA outpatient medical records; it has also provided him with a VA examination. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in November 1996, March 1998, June 1999, and November 2004.  The reports of these examinations reflect that the examiners recorded the Veteran's complaints, conducted appropriate examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the November 1996 and March 1998 examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013). 

The Board notes that the Veteran failed to report for VA examinations scheduled in October 2008, June 2012, and April 2013.  

There is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties." See Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992) (quoting United States v. Chem. Found., Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926)).  The Court has recently addressed the presumption of administrative regularity and its application to notice of scheduled examinations in Kyhn v. Shinseki, 24 Vet. App. 228 (2011). 

In Kyhn, as in the present case, the record did not contain a copy of the notice letter VA sent to the Veteran informing him of his scheduled examination.  However, the Court noted that there is no requirement that this document be contained in the record for the presumption of regularity to apply. 

In discussing the process by which Veteran's are scheduled for VA examinations, the Court in Kyhn observed that examination requests are input into an Automated Medical Information Exchange [AMIE] system which electronically generates a letter informing the Veteran of the time and location of the scheduled examination.  See Kyhn at 4.  Because the letter is electronically generated, a hard copy is not retained by the VA Medical Center or in the Veteran's claims folder.  Accordingly, the Court held that "because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims filed cannot be used as evidence to demonstrate that notice was not mailed."  Id.  The Veteran has submitted no evidence to rebut the presumption of regularity. [i.e., that the VA failed to mail the Veteran notification of his scheduled VA examination].  He has not provided good cause for his failure to appear for the scheduled examinations, nor has he alleged that he failed to receive notice of the scheduled examinations. 

VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one with a RO Hearing Officer in May 1998. 

The Veteran's current claim for an increased rating was initiated by disagreement with the initial rating assigned following the grant of an original claim for service connection for PTSD.  It is therefore considered an original compensation claim rather than a claim for an increase.  See Turk v. Peake, 21 Vet. App. 565, 569-570 (2008).  Under such circumstances, that part 38 C.F.R. § 3.655(b) (2013) pertaining to original compensation claims applies, and requires that the claim be rated based on the evidence of record.  As a result, VA may not summarily dismiss the Veteran's claim for a higher initial rating for PTSD from November 7, 1996 based on his failure to appear for VA examinations in October 2008, June 2012, and April 2013.  Id, 569-570.  Rather, 38 C.F.R. § 3.655 requires that the Board must decide the claim based on the evidence of record.  Id.  

The provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 1998 RO hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the DRO asked questions to ascertain to ascertain the nature and severity of the Veteran's psychiatric symptomatology and the existence of any pertinent outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has been assigned a 30 percent disability rating for his PTSD from November 7, 1996 forward.  He contends that his psychiatric symptomatology has been severe enough to warrant a rating in excess of 30 percent since November 7, 1996.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that effective November 7, 1996, during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO provided the Veteran notice of both the old and new regulations.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read as follows:

A 0 percent rating was assigned when there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent rating was assigned when there was emotional tension or other evidence of anxiety productive of "mild" social and industrial impairment.  A 30 percent rating was assigned for "definite" social and industrial impairment.  A 50 percent rating was assigned for "considerable" impairment of social and industrial adaptability.  A 70 percent rating was assigned for severe impairment of social and industrial adaptability.  A 100 percent rating was assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large," degree of strength or intensity.  Id., at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9400 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the current schedular criteria, a 10 percent rating is assigned where there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

As noted above, in order to warrant a 50 percent disability rating under the former rating criteria, the evidence must show that the Veteran's ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

With respect to the Veteran's ability to establish or maintain effective or favorable relationships, while the November 1996 VA examiner indicated that the Veteran's PTSD interfered with his social functioning, the examination report indicates that he maintained a relationship with his parents who were helping him pay for college.  As noted above, in January 1997, the Veteran reported that he was interested in developing a relationship with one of the women with whom he worked. 

In a May 1998 hearing, the Veteran testified that he has a few friends that he goes rollerblading with.  He indicated that he was previously engaged to be married but "things didn't work out."  During the June 1999 VA examination, the Veteran indicated that he "feels close to various friends as well as family members."  He reported that he does not have any male friends and has difficulty maintaining relationships with women in the November 2004 VA examination.  However he also reported going out two to four times a month as well as talking and visiting with a girlfriend. 

Although the evidence of record demonstrates that the Veteran's PTSD results in deficiencies in his social functioning, there is no evidence that the Veteran's symptomatology results in considerable impairment with his ability to establish or maintain effective or favorable relationships.  Indeed, the November 2004 VA examiner stated that the Veteran has a "moderate" social impairment.  As noted above, the Veteran has been able to develop and maintain friends and participate in social activities. 

With respect to the Veteran's industrial impairment, the Veteran reported working part-time for a university during the June 1999 VA examination.  He indicated that he was a dependable employee who shows up for work regularly and that he has not been threatened with termination.  During the November 2004 VA examination, the Veteran stated that he will "take breaks" from working when he experiences difficulty being around other people and that he had been fired in the past due to trouble getting along with other people.  At the time of the examination, the Veteran was working and attending college part-time. 

While the record indicates that the Veteran has had difficulty with employment, there is no evidence indicating that the Veteran's psychoneurotic symptoms reduce his reliability, flexibility, and efficiency levels so that he has considerable industrial impairment.  While the Veteran has "taken breaks" from working, he has been able to work part-time and take classes.  Accordingly, an increased disability rating is therefore not warranted under the former schedular criteria. 

As noted above, under the current regulations, the assignment of a 50 percent disability rating requires symptoms that result in occupational and social impairment with reduced reliability and productivity, with the following symptoms listed as the type of symptoms warranting a 50 percent rating: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A review of the evidence of record reveals that the Veteran's affect has been described as "blunted."  See, e.g., the November 2004 VA examination.  The medical evidence does not, however, describe the Veteran as having a "flattened" affect.  In this connection, the Board notes that a flattened affect and a blunted affect are medical terms with separate and distinct meanings.  See Dorland's Illustrated Medical Dictionary, 30th Edition, page 36 (2003) [defining a flattened affect a "lack of signs expressing affect" and a blunted affect as "a severe reduction in the intensity of affect"]. 

The June 1999 VA examiner noted that the Veteran's speech was not pressured.  Although his speech was described as slowed during the November 2004 VA examination, the evidence of record does not indicate that he has ever demonstrated circumstantial, circumlocutory, or stereotyped speech. 

There is also no evidence that describes the Veteran as suffering from panic attacks more than once a week or that he has difficulty understanding complex commands.  Nor does he allege as much. 

During the November 1996 VA examination the Veteran denied any mood swings and the examiner stated that his judgment was fair.  In this case there is no evidence that the Veteran has impaired judgment or disturbances of motivation and mood.  The record indicates that the Veteran's short and long-term memory are intact.  See the November 1996 and June 1999 VA examination reports.  There is also no indication that the Veteran has difficulty understanding complex commands or has impaired abstract thinking. 

During the November 2004 VA examination, the Veteran indicated that he did not go out often because he was uncomfortable in crowds.  In such situations he wondered what other people thought of him.  He also described significant difficulty in trusting people.  He had no male friends as he did not trust men.  His general distrust made it difficult for him to be sociable in the workplace.  He also endorsed difficulty in maintaining stable relationships with women.  In this case, difficulty establishing effective work and social relationships has arguably been demonstrated. 

VA records added to the record in response to the September 2013 Board remand consist of treatment reports dated from October 2008 to May 2013 from three separate VA medical facilities.  These reports show treatment for disabilities other than PTSD.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, suspiciousness, chronic sleep impairment, isolation, and flashbacks.  As detailed in the law and regulations section above, these symptoms are more congruent with the Veteran's currently assigned 30 percent disability rating.  The Board has not identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran has pointed to no such pathology. 

The Board additionally observes that GAF scores assigned to the Veteran beginning in November 1996 were 50 on evaluation in November 1996, 80-85 on evaluation in June 1999, and 60 on evaluation in November 2004.  As has been alluded to above, scores over 50 are reflective of mild to moderate impairment due to PTSD, which is consistent with the Veteran's assigned 30 percent disability rating.  Although he was assigned a score of 50 in November 1996, which is the least severe of the scores indicative of serious impairment, the examiner noted that, while the Veteran was still bothered by nightmares and flashbacks, he was trying to function as a student and was also working part time.  When evaluated in June 1999, he generally described good functioning in areas of his life, especially work.  His symptoms were described as moderate by the examiner in November 2004.  

Therefore, based on a review of all the evidence, the Board concludes that the criteria for the assignment of a 50 percent rating have not been met or approximated during the appeal period.  See 38 C.F.R. § 4.7 (2013). 

The Board has also considered the Veteran's entitlement to 70 and 100 percent disability ratings.  The record indicates that the Veteran has arguably met one of the criteria for a 70 percent rating.  During the November 2004 VA examination the Veteran reported that he would take breaks from work when interacting with people became too much to tolerate.  As such, the evidence arguably demonstrates that the Veteran has difficulty adapting to stressful circumstances. 

However, there is no evidence of record indicating the Veteran has additional symptoms that cause occupational or social impairment equivalent to what would be caused by the symptoms listed for a 70 percent rating, such as obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Nor is there evidence of impaired impulse control with periods of violence or illogical speech spatial disorientation due to the Veteran's PTSD symptomatology.  The Veteran has not possessed suicidal ideation from November 7, 1996 to the present.  He has maintained a relationship with his family and has a few friends that he maintains contact with.  There is also no evidence that the Veteran neglects his personal appearance and hygiene. 

Additionally, there is no indication of symptomatology indicative of total occupational and social impairment, as would be required for the 100 percent disability rating.  There is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or inability to perform activities of daily living.  The Veteran himself does not appear to endorse such pathology. 

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's PTSD is specifically contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his PTSD; in fact, it does not appear that the Veteran has been hospitalized at all for this disability since 1996. 

With respect to employment, while the evidence of record indicates that the Veteran has difficulty working with other people, and that he will "take breaks" from working, there is no indication that this disability creates any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  In this case, a claim for TDIU has not been raised during the period in question, as the Veteran has generally worked at least part time.  The Veteran described good functioning at work in June 1999, and moderate difficulty in social and occupational functioning was noted in November 2004.   


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD from November 7, 1996 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


